EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tamara Evans on 3/1/2021.

Claim 1, line 6 is amended as follows:  “wherein the sleeve is movable linearly along an axis of the needle in relation to the needle in response to the actuator,”


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 2/18/2021 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the sleeve is movable linearly along an axis of the needle in relation to the needle in response to the actuator, wherein the actuator enables movement of the sleeve along the length of a tip of the phacoemulsification handpiece, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is:  U.S. Patent No. 5,282,786 to Ureche, which discloses a phacoemulsification handpiece (phacoemulsification handpiece, see claim 1), comprising: a needle (ultrasonically driven surgical tip 26/26A/26B); a sleeve (sleeve 20/20A/20B) comprising a distal end (end where ultrasonically driven surgical tip 26/26A/26B protrudes from sleeve 20/20A/20B), a second end (end opposite the distal end), and an external stiffening jacket (rigid tubular member 28/28A/28B) extending from the second end of the sleeve (end opposite the distal end) towards the distal end (end where ultrasonically driven surgical tip 26/26A/26B protrudes from sleeve 20/20A/20B) (see Figs. 2, 4 and 5); and an actuator (actuation of the ultrasonic surgical tool not shown, but see col. 3, lines 59-66); wherein the sleeve (sleeve 20/20A/20B) is movable (at least axially) in relation to the needle (ultrasonically driven surgical tip 26/26A/26B) in response to the actuator (in response to the application 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,667,489 teaches a phacoemulsification instrument having a needle (20), a sleeve (30) with an external stiffening jacket (40, stiffens upon inflation), and an actuator (pump 61), wherein the sleeve is movable (radially outward) relative to the needle (20) in response to the actuator (pump 61).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783